661 F.3d 1199 (2011)
Jerry BEEMAN and Pharmacy Services, Inc., doing business as Beemans Pharmacy; Anthony Hutchinson and Rocida Inc., doing business as Finleys Rexall Drug; Charles Miller, doing business as Yucaipai Valley Pharmacy; Jim Morisoli and American Surgical Pharmacy Inc., doing business as American Surgical Pharmacy; Bill Pearson and Pearson and House, on behalf of themselves and all others similarly situated and on behalf of the general public; doing business as Pearson Medical Group Pharmacy, Plaintiffs-Appellees, *1200 
v.
ANTHEM PRESCRIPTION MANAGEMENT, LLC; Argus Health Systems, Inc.; Benescript Services, Inc.; FFI Rx Managed Care; First Health Services Corporation; Managed Pharmacy Benefits, Inc., formerly known as Cardinal Health MPB Inc.; National Medical Health Card Systems, Inc.; Pharmacare Management Services, Inc.; Prime Therapeutics; Restat Corporation; Rx Solutions, Inc.; Tmesys, Inc.; WHP Health Initiatives, Inc.; Mede America Corp., Defendants-Appellants.
Jerry Beeman and Pharmacy Services, Inc., doing business as Beemans Pharmacy; Anthony Hutchinson and Rocida Inc., doing business as Finleys Rexall Drug; Charles Miller, doing business as Yucaipai Valley Pharmacy; Jim Morisoli and American Surgical Pharmacy Inc., doing business as American Surgical Pharmacy; Bill Pearson and Pearson and House, on behalf of themselves and all others similarly situated and on behalf of the general public; doing business as Pearson Medical Group Pharmacy, Plaintiffs-Appellees,
v.
TDI Managed Care Services, Inc., doing business as Eckerd Health Services; Medco Health Solutions, Inc.; Express Scripts, Inc.; Advance PCS, Advance PCS Health, L.P.; Rx Solutions, Inc., Defendants-Appellants.
Nos. 07-56692, 07-56693.
United States Court of Appeals, Ninth Circuit.
October 31, 2011.
Allan Browne, Esquire, Dreier Stein Kahan Browne Woods George LLP, Los Ageles, CA, Alan M. Mansfield, Esquire, Rosner & Mansfield LLP, San Diego, CA, for Plaintiffs-Appellees.
Molly Moriarty Lane, Esquire, Thomas M. Peterson, Richard S. Odom, Esquire, Morgan Lewis & Bockius, LLP, San Francisco, CA, Benjamin J. Fox, Esquire, Morrison & Foerster LLP, Jason Levin, Martin D. Schneiderman, Esquire, Steptoe & Johnson LLP, Kent A. Halkett, Esquire, Musick Peeler and Garrett, David Alverson, Sonnenschein Nath & Rosenthal, LLP, Tara L. Cooper, Daniel A. Johnson, Esquire, Alan J. Watson, Esquire, Holland & Knight, LLP, Kevin J. Snyder, Esquire, Dykema Gossett LLP, Brett Linden McClure, Esquire, Reed, Smith, Crosby & Heafey, Stuart H. Katz, Esquire, White & Case LLP, Matthew Oster, McDermott Will & Emery, LLP, Neil R. O'Hanlon, Esquire, Hogan & Hartson, LLP, Los Angeles, CA, Michael I. Katz, Trial, Thomas Whitelaw & Tyler LLP, Tanya N. Oesterreich, Esquire, Snell and Wilmer, Irvine, CA, Bridget Bobick, Esquire, Troutman Sanders, Atlanta, GA, Martin D. Schneiderman, Esquire, Steptoe & Johnson LLP, Washington, DC, Thomas N. Makris, Esquire, Pillsbury Winthrop Shaw Pittman LLP, Sacramento, CA, Brian D. Martin, Esquire, Pillsbury Winthrop Shaw Pittman LLP, San Diego, CA, Mark L. Brown, Esquire, Rachel Milazzo, Esquire, Stephen M. O'Brien, III, Esquire, Sonnenschein Nath & Rosenthal LLP, St. Louis, MO, Craig S. Pynes, Esquire, Roxborough, Pomerance & Nye, LLP, Woodland Hills, CA, Sean M. Sherlock, Esquire, Snell & Wilmer LLP, Costa Mesa, CA, Robert A. Muhlbach, Esquire, Kirtland & Packard, El Segundo, CA, for Defendants-Appellants.


*1201 ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.
Within seven days from the date of this order, the parties shall forward to the Clerk of Court twenty-five additional paper copies of the original briefs and excerpts of record.